PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/711,034
Filing Date: 13 May 2015
Appellant(s): Wenzel, Harald



__________________
CHRISTOPHER P. BRUENJES
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims filed on 06/15/2021 in the instant application are entered.
Election/Restrictions
Applicant’s previous election without traverse of SPECIES 2 (with injection - Figure 2) /sub-species A (common drive motor)/sub-sub-species II (internal combustion engine) in the reply filed on 08/29/2017 is noted.
Claim 50 is indicated as being withdrawn in the claims filed on 06/15/2021 in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  	“In compressors without fluid injection there is the possibility of integrating a corresponding circuit with a fluid for operating the fluid coupling or else of also using an included oil circuit for lubrication of the bearings and cooling of the housing.”

as described in Paragraph 0042 the specification in the published application.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation 
“regulating elements” 	(Claim 49)
coupled with functional language 
“for the infinitely variable adaptation of the rotational speed of the fluid coupling (55) are provided in the inflow and/or in the outflow of the operating fluid of the fluid coupling (55).” 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
“regulating elements” 	(Claim 49)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 49 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However the specification lacks a description of the specific structure encompassing these limitations. Please see the 112 2nd / 112 b rejection below.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 55 states:
The compressor system as claimed in claim 43, wherein the fluid of the lubrication circuit and/or cooling circuit for the bearings, the drive transmission and/or the housing cooling of the main compressor (30) is at least partially also the working medium of the fluid coupling (55) of the pre-compressor (20).
In the case of Claim 55 neither the operation of or structure of the "lubrication circuit" and/or "cooling circuit for the bearings, the drive transmission, and the (main compressor) housing" has been shown in the elected embodiment of Figure 2 (compressor system with fluid injection) or described in the specification in sufficient detail to clearly convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 55 states that “wherein the fluid of the lubrication circuit and/or cooling circuit (bearings, drive transmission and/or housing cooling of main compressor) is at least partially also the working medium of the fluid coupling (55) of the pre-compressor (20)”. Thus at a minimum either the “fluid of the lubrication circuit” or “(the fluid of the) cooling circuit” as claimed is used at least in part as the working medium of the hydrodynamic fluid coupling. However the instant application fails to identify any additional sources of “working fluid” that would be able to supplement the working fluid supply from the lubrication circuit and/or the cooling circuit for use in the hydrodynamic fluid coupling. Thus, the instant application fails to explain how using at least the fluid of the lubrication circuit and/or cooling circuit is partly used as the working medium for the hydrodynamic fluid coupling in a compressor system without injection (i.e. the elected embodiment of Figure 1).
Thus, for at least the reasons discussed above claim 55 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, it has been held that:
"The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."
Univ. of California v. Eli Lilly and Co., 43 USPQ2d, 1398, 1406 (Fed. Cir. 1997)
Claims 43-45, 48-49, 51-57 and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  	"at least one main compressor (30) to which pre-compressed gas is to be fed using at least one pre- compressor (20), wherein the at least one main compressor (30) is driven, as is also the at least one pre- compressor (20), by a common drive motor (40) or separate drives, wherein the at least one pre-compressor (20) is assigned a hydrodynamic fluid coupling (55) for changing the drive speed of the pre-compressor (20)", does not reasonably provide enablement for: 	"wherein (the hydrodynamic) fluid coupling (55) makes it possible, to change the drive speed of the pre-compressor (20) independently of the rotational speed of the common drive motor (40) or of the separate drive of the pre-compressor (20).".  	Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

In accordance with MEPP §2164.01(a), when determining whether any necessary experimentation is “undue”, a conclusion is reached by weighing at least the following factual considerations.
(A) The breadth of the claims                                                 MPEP § 2164.08
(B) The nature of the invention                                               MPEP § 2164.05(a)
(C) The state of the prior art                                                   MPEP § 2164.05(a)
(D) The level of one of ordinary skill                                       MPEP § 2164.05(b)
(E) The level of predictability in the art                                   MPEP § 2164.03
(F) The amount of direction provided by the inventor             MPEP § 2164.03
(G) The existence of working examples                                 MPEP § 2164.02
(H) The quantity of experimentation needed to make or 
 use the invention based on the content of the disclosure     MPEP § 2164.06       
           (A) Concerning the breadth of the claim, it is noted that applicant is attempting to claim every conceivable way for achieving the function of "wherein (the hydrodynamic) fluid coupling makes it possible, to change the drive speed of the pre-compressor independently of the rotational speed of the common drive motor or of the separate drive of the pre-compressor." (Claim 43), as recited in the claims. Yet the specification as filed does not disclose how the hydrodynamic fluid coupling is able to perform the speed change function of the pre-compressor independently of the rotational speed of the power plant (e.g. common drive motor or separate drive motor) which rotates the pre-compressor. Thus, applicant has not enabled one of ordinary skill in the art to make and use the invention with regard to factor A. 
(B) Concerning the nature of the invention, the invention is directed to increasing the speed of a pre-compressor with a hydrodynamic fluid coupling connected to the main compressor, such that the hydrodynamic fluid coupling is able to change the speed of the pre-compressor independent of the power plant which normally drives the system. Put another way, the invention is directed to rotating the pre-compressor with the hydrodynamic fluid coupling even in the situation where the power plant driving the system is off. Thus the ability to arbitrarily “generate energy” is extremely complex, as it involves, inter alia, engineering principals which contradict the first law of thermodynamics (i.e. the law of conservation of energy). Thus applicant has not enabled one of ordinary skill in the art to make and use the invention with regard to factor B.
(C and E) Concerning the state of the prior art and the level of predictability in the art, the art of --considered but not discussed.--. 
(F and G) Concerning the amount of direction provided by the inventor and the existence of working examples, 
Independent Claim 43 states in part:
	“wherein 
the at least one main compressor (30) is driven, as is also the at least one pre- compressor (20), by a common drive motor (40) or separate drives, 
wherein the at least one pre-compressor (20) is assigned a hydrodynamic fluid coupling (55) for changing the drive speed of the pre-compressor (20), wherein this fluid coupling (55) makes it possible, to change the drive speed of the pre-compressor (20) independently of the rotational speed of the common drive motor (40) or of the separate drive of the pre-compressor (20).”
	Additionally, Figure 2 (the elected figure) in the instant application is shown below:
 
    PNG
    media_image2.png
    371
    547
    media_image2.png
    Greyscale

Figure 2 of the instant application.
	In Figure 2 element 40 is the drive motor (an internal combustion engine in the elected embodiment), element 30 is the main compressor, element 55 is the hydrodynamic fluid coupling, element 20 is the pre-compressor, element 10 is an air filter, and element 65 is a minimum pressure valve mounted on the outlet of pressure vessel 60. 
	As can be seen from the evidence provided, when the relevant portion of independent claim 43 in light of the specification, 
	“wherein this fluid coupling (55) makes it possible, to change the drive speed of the pre-compressor (20) independently of the rotational speed of the common drive motor (40) or of the separate drive of the pre-compressor (20).”
There is no way of understanding how the hydrodynamic fluid coupling 55 is able to perform the speed change function independent of the power plant, since applicant does not identify any structure internal to coupling 55, which would enable speed regulation independent of the power plant, nor does applicant identify any structure external to coupling 55 which would enable speed regulation of the pre-compressor completely independent of the power plant of the system as claimed. 
Therefore, Applicant has not provided any examples of the particular steps and procedures and/or control steps the inventor intends to use in order to allow the claimed “hydrodynamic fluid coupling” to make it possible “to change the drive speed of the pre-compressor (20) independently of the rotational speed of the common drive motor (40) or of the separate drive of the pre-compressor (20).” As claimed. Thus applicant has not enabled one of ordinary skill in the art to make and use the invention with regards to factors F and G. 
Therefore, (H) the quantity of experimentation needed to make and/or use the invention would be undue, because an adequate disclosure has not been provided such that one of ordinary skill in the art could make the invention to perform with the hydrodynamic fluid coupling 55 the desired function of "to change the drive speed of the pre-compressor (20) independently of the rotational speed of the common drive motor (40) or of the separate drive of the pre-compressor (20)." As recited in independent claim 43. Thus applicant has not enabled one of ordinary skill in the art to make and use the invention in its full scope with regards to factor H.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	Claims 49 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “regulating elements” are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. --the specification fails to disclose any structure that the inventor uses to achieve the claimed functions of Claim 49-- 
Further with respect to the 112 6th / 112 (f) limitations which are currently claimed, the following passage from MPEP 2181 II A is noted: In Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008), the court stated: 
Enablement of a device requires only the disclosure of sufficient information so that a person of ordinary skill in the art could make and use the device. A section 112[(f) or pre-AIA ] paragraph 6 disclosure, however, serves the very different purpose of limiting the scope of the claim to the particular structure disclosed, together with equivalents. … For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure."
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 55: Claim 55 states “The compressor system as claimed in claim 43, wherein the fluid of the lubrication circuit and/or cooling circuit for the bearings, the drive transmission and/or the housing cooling of the main compressor is at least partially also the working medium of the fluid coupling of the pre-compressor.” It is unclear the exact limitations the applicant is introducing here, specifically there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations set forth in these claims since it is not known what the actual structure of the "the lubrication circuit and/or cooling circuit for the bearings, the drive transmission and/or the housing cooling of the main compressor" is, in the instant application.  	Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
NEW GROUNDS OF REJECTION
--NONE--
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 43, 44, 53, 57, and 60 under 35 U.S.C §103 over Surdy USPN 2849173 in view of Kley USPN 8191371.
The rejection of claim 56 under 35 U.S.C §103 over Surdy USPN 2849173 in view of Kley USPN 8191371 in further view of Kitchener USPN 5697763.
The rejection of claim 45 under 35 U.S.C §103 over Surdy USPN 2849173 in view of Kley USPN 8191371 in further view of Wollenweber USPN 5025629.
The rejection of claims 43-45, 48, 51 and 54 under 35 U.S.C §103 over Wenzel USPN 5385449 in view of Kley USPN 8191371.
The rejection of claims 43-45, 49 and 51 under 35 U.S.C §103 over Wenzel USPN 6726457 in view of Adleff USPN 7426826 and Surdy USPN 2849173.
(2) Response to Argument
The instant application (Elected species 2 - Figure 2 (with injection), sub-species A (common drive motor), sub-sub-species II (internal combustion engine)) is directed to the structure of the system illustrated in Figure 2 as filed on 05/13/2015. The only figures which are pending in the instant application, are the figures filed on 05/13/2015.
In Figure 2 drive motor 40 is directly connected to main compressor 30. The main compressor is fed pre-compressed air via connecting line 16 by pre-compressor 20. The main compressor 30 drives fluid coupling 55 which uses transmission 56 to drive pre-compressor 20. The pre-compressed air is compressed by main compressor to a certain pressure and fed via connecting line 17 to a pressure vessel 60. The compressed air is separated from fluid in pressure vessel 60, the compressed air flows through minimum pressure valve 65, and the fluid is fed via line 31, filter 34, line 32, fluid cooler 35, and line 33 to main compressor 30. 

    PNG
    media_image2.png
    371
    547
    media_image2.png
    Greyscale

Figure 2 of the instant application.
Appellants’ arguments are directed to independent claim 43, and dependent claims 55 & 49. 
Appellants arguments are directed to: 
The language of independent claim 43 which states: “the hydrodynamic fluid coupling makes it possible, to change the drive speed of the pre-compressor independently of the rotational speed of the common drive motor or of a separate drive of the pre-compressor”;
the language of dependent claim 55 which states: “wherein fluid of lubrication circuit and/or cooling circuit for bearings, drive transmission and/or housing cooling of the main compressor is at least partially also working medium of the hydrodynamic fluid coupling,”; and 
 the language of dependent claim 49 which states: “wherein in order to regulate the hydrodynamic fluid coupling, regulating elements for the infinitely variable adaptation of the rotational speed of the hydrodynamic fluid coupling are provided in the inflow and/or the outflow of the operating fluid of the hydrodynamic fluid coupling.” 
	(A) what is claimed:
	Claim 43 states in part: “the hydrodynamic fluid coupling makes it possible, to change the drive speed of the pre-compressor independently of the rotational speed of the common drive motor or of a separate drive of the pre-compressor”.
	Claim 49 states in part: “wherein in order to regulate the hydrodynamic fluid coupling, regulating elements for the infinitely variable adaptation of the rotational speed of the hydrodynamic fluid coupling are provided in the inflow and/or the outflow of the operating fluid of the hydrodynamic fluid coupling.”.
	Claim 55 states in part: “wherein fluid of lubrication circuit and/or cooling circuit for bearings, drive transmission and/or housing cooling of the main compressor is at least partially also working medium of the hydrodynamic fluid coupling,”.
(B) Appellants Arguments: 
Page 3 ¶3-Page 4 ¶1: Appellant traverses the §112(a) written description rejection of claim 55 and argues that “fluid circuits containing lubricating and/or cooling fluids are and were well known to one of ordinary skill in the art. Using fluids to lubricate bearings, drive transmissions, and to cool a main compressor housing is well known to one of ordinary skill in the art. And the claimed features would have been understood.
--Arguments not persuasive. Claim 55 was rejected under §112(a) because neither the structure or operation of the claimed fluid circuits for the “lubrication circuit”, “cooling circuit for bearings”, “drive transmission” and/or “housing cooling (circuit) of the main compressor” have been shown in either the figures, or described in the specification in sufficient detail to clearly convey to one skilled in the relevant art how the drive transmission 56 in Figure 2, which is a belt is supplied with fluid, nor does the specification explain why drive transmission is supplied with fluid? Additionally, the specification does not describe how the drive transmission interacts with the structural features and fluid circuitry which is shown in the instant application. In response to the rejection, applicant has not pointed to any particular structure or feature in the instant application as disclosing any one of the claimed fluid circuits. 
Furthermore, the specification does not disclose how the structure of the instant application provides a lubrication circuit, provides a cooling circuit for bearings, provides a fluid circuit for a drive transmission (that is separate from the hydrodynamic fluid coupling which is supplied the working fluid recited in Claim 55), and provides a fluid circuit to cool the housing of the main compressor. Details regarding the inner workings and fluid circuitry of Appellants main compressor 30, fluid coupling 55, and transmission 56 are not provided in the instant application.
Furthermore, claim 55 describes a list of four fluid circuit choices, and then goes on to state that the fluid from the listed choices is “at least partially also working medium of the hydrodynamic fluid coupling”. Meaning that the listed sources of fluid only partially supply the totality of working medium for the hydrodynamic fluid coupling. Appellant has provided no explanation as to how the listed fluid circuits are able to only partially supply the working medium. The disclosure of the instant application fails to explain how any other sources of working fluid are provided. Thus for at least the reasons discussed above, applicants arguments are not persuasive. 
Additionally, it has been held that: 
•	"The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention." Univ. of California v. Eli Lilly and Co., 43 USPQ2d, 1398, 1406 (Fed. Cir. 1997)--


Page 4 ¶2-Page 6 ¶1: Appellant traverses the §112(a) enablement rejection of claim 43.
--Arguments not persuasive. 
The portion of the claim that the examiner determined is enabled is:
"at least one main compressor to which pre-compressed gas is to be fed using at least one pre- compressor, wherein 
the at least one main compressor is driven, as is also the at least one pre- compressor, by a common drive motor or separate drives, 
wherein the at least one pre-compressor is assigned a hydrodynamic fluid coupling for changing the drive speed of the pre-compressor,"
The portion of the claim which the specification does not reasonably provide enablement for is:
"wherein the hydrodynamic fluid coupling makes it possible, to change the drive speed of the pre-compressor independently of the rotational speed of the common drive motor or of the separate drive of the pre-compressor."
No special definition of "independently" is found in the application, thus Examiner gives this term its broadest reasonable interpretation using the ordinary and customary meaning, not inconsistent with the specification: "independently" may be defined as 

    PNG
    media_image3.png
    666
    679
    media_image3.png
    Greyscale

As is clear from the definition above, the text of the claim language in question means that: the hydrodynamic fluid coupling makes it possible to change the drive speed of the pre-compressor without the outside help (i.e. unaided) by the rotational speed of the common drive motor. As seen in Figure 2 of the instant application, the driving side of the fluid coupling 55 is rigidly connected to both the drive motor 40 and the main compressor 30. In Figure 2 drive motor 40 is the power plant that rotates fluid coupling 55 which rotates pre-compressor 20 using transmission 56. Thus rotation of the driven part of the fluid coupling which rotates the pre-compressor, requires rotation of the common drive motor and the main compressor. Appellant has not shown how the drive speed of the pre-compressor is able to be changed by the hydrodynamic fluid coupling in a way that is not connected to and without the help of the rotational speed of the common drive motor 40.
Furthermore, as noted above, none of the details regarding the inner workings of fluid coupling 55 are provided in the instant application to show how the hydrodynamic fluid coupling 55 is able to perform the speed change function of the pre-compressor independently of the rotational speed of the power plant (e.g. common drive motor 40) which rotates the pre-compressor (via coupling 55). And there is no disclosed structure external to the fluid coupling which would enable speed regulation independent of the power plant. MPEP §2164.08 requires: The specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” The full scope of the claim covers a hydrodynamic clutch that changes the speed of the pre-compressor independent of the power plant (e.g. even when the power plant is off and not rotating, the hydrodynamic clutch is able to rotate the pre-compressor). Applicant argues that based on what is stated on Page 10 Line 4-16 of the specification filed on 05/13/2015 that what the claim says, is not really what Appellant means. However, this portion of the specification does not explain how the hydrodynamic clutch is able to change the speed of the pre-compressor independently from the power plant. 
Additionally, in response to the arguments which cite Page 9 and 10 of the original specification, and how the rotational speed of the secondary part can be regulated in a downward direction by reducing the filling quantity in the fluid coupling, however this part of the specification still does not demonstrate how the fluid coupling will have a speed independent of the common drive motor 40 in the system of Figure 2. This is because given the way the system is arranged in Figure 2, the speed of the pre-compressor is unable to be changed independently of the output speed of the common drive motor 40 and the main compressor because the common drive motor 40 is directly connected to the main compressor 30, and the main compressor 30 is directly connected to fluid coupling 55 as illustrated in Figure 2 filed on 05/13/2015. Thus while the speed of the pre-compressor can be different than the common drive motor 40, it is unable to be changed independently of the common drive motor, as the speed of the pre-compressor will always be proportional to the speed of the common drive motor, since the fluid coming off the main compressor drives fluid coupling 55. Thus arguments are not persuasive.--


RE Page 6 ¶2-Page 8 ¶2: Appellant presents arguments traversing the §112(b) rejection of claim 49 given the §112(f) claim interpretation in claim 49.
--The specification fails to disclose structure for the “regulating elements” that the inventor uses to achieve the claimed function (i.e. “(regulating elements) for the infinitely variable adaptation of the rotational speed of the fluid coupling (55) are provided in the inflow and/or in the outflow of the operating fluid of the fluid coupling (55).”) of claim 49. Additionally, while the specification discuses the use of valves to influence either the inflow or the outflow of operating fluid, the specification does not describe how the “regulating elements” or “suitable valves” are controlled as intended by the inventor in order to achieve the ENTIRE claimed function of claim 49 (i.e. the “infinitely variable adaptation of the rotational speed of the fluid coupling”). In the same way a baseball bat is unable to swing its self to hit a baseball, a valve without a controller to command it is unable adjust its self as needed to provide an infinitely variable speed control of a hydrodynamic fluid coupling 55 as recited in claim 49. Therefore the specification fails to disclose sufficient structure to achieve the entire claimed function recited in claim 49. Additionally it has been held in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999) that skill in the art does not relieve patentee of adequately disclosing sufficient structure in the specification.--


RE: Page 8 ¶3-Page 9 Line 6: Appellant presents arguments traversing the §112(b) rejection of claim 55.
--It is noted that in addition to being rejected under §112(b), claim 55 is also rejected under §112(a) for lack of written description. Regarding the issue at hand the §112(b) rejection, it is not known what the intended structure of the fluid circuits for the claimed lubrication circuit and/or cooling circuit for bearings, drive transmission and/or housing cooling of the main compressor” is. Appellant in the response to the rejection, has not identified any part of the instant application which is directed to the claimed features. Appellant merely states “one of skill in the art would understand” however this does not particularly point out the features being claimed as required by §112(b). Thus the scope of claim 55 is unclear.--


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
Conferees:
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746    
                                                                                                                                                                                                    /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.